DETAILED ACTION
This action is pursuant to the claims filed on 08/31/2022. Claims 1-12 are pending. A final action on the merits of claims 1-12 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The attempt to incorporate subject matter into this application by reference to Japanese Patent Application No. 2017-011461 is ineffective because is after the filing date. See MPEP 1893.03(b).
Response to Amendment
Applicant’s amendment to the claims are acknowledged and entered accordingly. 
Claim Objections
Claim 4 is/are objected to because of the following informalities:  
Claim 4 line 3: “wherein the lengths of the non-inserted portions of the plurality of conductive fibers is twice or more as long as the lengths of the inserted lengths thereof” should read “wherein the lengths of the non-inserted portions of the plurality of conductive fibers is twice or more as long as the lengths of the inserted portions thereof”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “inserting the one ends [of the conductive fibers] into the adhesive layer” and "the plurality of conductive fibers are inserted into the resin layer at an angle inclined…" in lines 8 and 16-17.  The metes and bounds of this claim are indefinite as it is unclear how the plurality of conductive fibers is inserted into the resin layer at an angle inclined when the method recites the steps of inserting the conductive fibers into the adhesive layer and another step of hardening the adhesive layer to form the resin layer. As such, it is unclear if the conductive fibers are inserted into the adhesive layer at an angle inclined, then hardened to form the resin layer or if the conductive fibers are inserted into the adhesive layer at any inclined or non-inclined angle, then the adhesive layer is hardened to form the resin layer, and then the fibers are inserted into the resin layer at an angle inclined. For examination purposes this limitation in lines 16-17 will be interpreted to read “wherein the plurality of conductive fibers are inserted into the adhesive layer at an angle inclined with respect to a surface of the adhesive layer”. Claims 9-11 inherit this deficiency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzoni (U.S. PGPub No. 2014/0135608) in view of Akter (Akter, Tahmina, et al.,“Reversibly Stretchable Transparent Conductive Coatings of Spray Deposited Silver Nanowires”, Year 2012), and in view of Wu (Wu, H.P., et al., “High conductivity of isotropic conductive adhesives filled with silver nanowires”, Year 2005).
Regarding claim 1, Gazzoni teaches a raised electrode formed by raising a surface of a sheet material having a stretch property (Figs 2-3), comprising: a resin layer configured to be stretchable to follow the surface of the sheet material (Figs 2-3, adhesive 6 is elastic as disclosed in [0023]), and a plurality of conductive fibers each having an inserted portion, one end of which is inserted into the resin layer (Figs 2-3 and [0052], fibers 5 are inserted into adhesive 6), wherein the plurality of conductive fibers that are adjacent to one another are electrically in contact with one another at non-inserted portions into the resin layer (see Fig 3 and reciprocal contact described in abstract and claim 1 of the PGPub), and the plurality of conductive fibers are formed in the resin layer so as to have such a density as causing an in-plane isotropic electric conductivity of an electrode region of the sheet material in which the plurality of conductive fibers are formed (abstract and [0021] discloses fibers being “reciprocally in contact with each other, so as to ensure uniform electrical contact over the entire first detection electrode”); wherein the plurality of conductive fibers are inserted into the adhesive layer at an angle inclined with respect to a surface of the resin layer (Fig 3, fibers 5 are inclined from the adhesive 6; Examiner notes the Merriam Webster definition, entry 2b, for inclined is “making an angle with a line or plane” therefore a fiber 5 forming a 90 degree angle with the adhesive 6 can reasonably be interpreted as “inclined” under its broadest reasonable interpretation; furthermore, it is noted Figure 3 shows multiple fibers 5 not having a precisely 90 degree angle relative to adhesive 6 and [0020] disclosing the fibers 5 arranged “substantially orthogonal” to the substrate 2, therefore an angle “substantially orthogonal” is interpreted as not an exact 90 degree angle and thus being inclined with respect to the surface of the resin layer).
Gazzoni fails to explicity teach wherein the adhesive layer is a resin layer.
In related prior art, Akter teaches a similar electrode wherein a similar adhesive layer is a resin layer (Fig 1, polydopamine is a resin layer on PDMS substrate; Pg 1856 Results and Discussion disclosing solidification of polydopamine). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Gazzoni in view of Akter to incorporate the resin adhesive and corresponding hardening step. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known adhesive material for another well-known adhesive material to yield the same expected result of providing an adhesive to facilitate attachment of conductive fibers to a substrate material.
Akter fails to explicity teach wherein the conductive fibers are formed to have in-plane isotropic electric conductivity.
In related prior art, Wu teaches a similar device wherein similar conductive fibers (silver nanowires) are homogenously distributed in a similar resin layer such the fibers have a density causing an in-plane isotropic electric conductivity of an electrode region (Pg 620 conclusion and Pg 619 left column discussing table 1; silver nanowires produce isotropic conductivity better than silver particles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Gazzoni in view of Akter and Wu to incorporate the conductive fibers having such a density to cause in-plane isotropic electrical conductivity to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the use of silver nanowires produce isotropic conductivity to yield the predictable result of an isotropic electrically conductive region capable of being used as an electrode (Gazzoni [0021]; Wu, Pg 620 conclusion and Pg 619 left column discussing table 1; homogenous silver nanowires produce isotropic conductivity better than silver particles).
Regarding claim 2, in view of the combination of claim 1 above, Gazzoni further teaches wherein the conductive fibers that are adjacent to one another and have a contact point among them incline from the sheet material so as to maintain the contact point in stretch of the sheet material (See Figs 2-3, adjacent fibers 5 have contact point and incline from substrate 2 and adhesive 6, and thus are configured to maintain contact in a stretched position).
Regarding claim 7, in view of the combination of claim 1 above, Gazzoni/Akter further teaches wherein the resin layer is an insulator (Gazzoni [0023] adhesive is non-conductive; Akter Figs 1a-c, polydopamine is an electrically insulating material).
Regarding claim 8, Gazzoni teaches a method of manufacturing a raised electrode (Figs 2-3 and 7) formed by raising a surface of a sheet material having a stretch property (Figs 2-3 and [0018], substrate 2 is elastic and raised via addition of adhesive 6 and fibers 5), the raised electrode including: an adhesive layer configured to be stretchable to follow the surface of the sheet material (Fig 3 adhesive 6 [0023] disclosed as elastic); and a plurality of conductive fibers each having an inserted portion (Figs 3 conductive fibers 5 have inserted portion into adhesive 6 as disclosed in [0052]), one end of which is inserted into the adhesive layer (Fig 3 and [0052], inserted portion of fibers 5 are in adhesive 6), the method comprising: a step of forming an adhesive layer on the surface of the sheet material (Figs 2-3 adhesive layer 6 is formed); a raising step of raising the surface by making the conductive fibers fly toward the surface, and inserting the one ends into the adhesive layer (see Fig 7 and [0046-0052]); wherein the conductive fibers that are adjacent to one another are electrically in contact with one another at non-inserted portions into the resin layer (see Fig 3 and reciprocal contact described in abstract and claim 1 of the PGPub) and the conductive fibers are formed in the resin layer so as to have such a density as causing an in-plane isotropic electric conductivity of an electrode region of the sheet material in which the conductive fibers are formed (abstract discloses fibers being “reciprocally in contact with each other, so as to ensure uniform electrical contact over the entire first detection electrode”) wherein the plurality of conductive fibers are inserted into the adhesive layer at an angle inclined with respect to a surface of the resin layer (Fig 3, fibers 5 are inclined from the adhesive 6; Examiner notes the Merriam Webster definition, entry 2b, for inclined is “making an angle with a line or plane” therefore a fiber 5 forming a 90 degree angle with the adhesive 6 can reasonably be interpreted as “inclined” under its broadest reasonable interpretation; furthermore, it is noted Figure 3 shows multiple fibers 5 not having a precisely 90 degree angle relative to adhesive 6 and [0020] disclosing the fibers 5 arranged “substantially orthogonal” to the substrate 2, therefore an angle “substantially orthogonal” is interpreted as not an exact 90 degree angle and thus being inclined with respect to the surface of the resin layer).
Gazzoni fails to explicitly teach wherein the adhesive layer is a resin layer and a hardening step of forming the resin layer by hardening the adhesive layer.
In related prior art, Akter teaches a similar electrode wherein a similar adhesive layer is a resin layer (Fig 1, polydopamine is a resin layer on PDMS substrate) and a hardening step of forming the resin layer by hardening the adhesive layer (Pg 1856 Results and Discussion disclosing solidification of polydopamine). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Gazzoni in view of Akter to incorporate the resin adhesive and corresponding hardening step. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known adhesive material for another well-known adhesive material to yield the same expected result of providing an adhesive to facilitate attachment of conductive fibers to a substrate material.
Gazzoni fails to explicitly teach the fibers having a density causing an in-plane isotropic electric conductivity of an electrode region
In related prior art, Wu teaches a similar device wherein similar conductive fibers (silver nanowires) are homogenously distributed in a similar resin layer such the fibers have a density causing an in-plane isotropic electric conductivity of an electrode region (Pg 620 conclusion and Pg 619 left column discussing table 1; silver nanowires produce isotropic conductivity better than silver particles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method of Gazzoni in view of Wu to incorporate the conductive fibers having such a density to cause in-plane isotropic electrical conductivity to arrive at the method of claim 8. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the use of silver nanowires produce isotropic conductivity to yield the predictable result of an isotropic electrically conductive region capable of being used as an electrode (Akter Pg 1856 and 1858 homogenous AgNWs produce a suitable electrode material; Wu, Pg 620 conclusion and Pg 619 left column discussing table 1; homogenous silver nanowires produce isotropic conductivity better than silver particles).
Regarding claim 9, in view of the combination of claim 8 above, Gazzoni further teaches a spraying step of spraying charged conductive fibers from an electrostatic spray gun toward the sheet material in a state in which a voltage is applied between the electrostatic spray gun and an earthed electrode on which the sheet material is placed (Fig 7 and [0046-0052]). 
Claims 3-6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzoni, in view of Akter in view of Wu, and in further view of Kim (Kim, Taegeon, et. al., “Electrostatic Spray Deposition of Highly Transparent Silver Nanowire Electrode on Flexible Substrate”, Year 2012).
Regarding claim 3, in view of the combination of claim 2 above, Gazzoni appears to teach wherein, in the conductive fiber, a length of the inserted portion is smaller than a length of the non-inserted portion (See Fig 3).
The combination fails to explicitly teach the length of the inserted portion being smaller than the length of the non-inserted portion.
In related prior art, Kim teaches a similar electrode wherein similar conductive fibers are produced with a longer length to yield a fiber structure with less resistance to enhance the performance of the electrode (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the non-inserted portions of the conductive fibers of Gazzoni in view of Akter, Wu and Kim to incorporate the longer conductive fibers such that a length of the inserted portion is less than a length of the non-inserted portion to arrive at the device of claim 3. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that longer conductive fibers advantageously provide an electrode with less resistance to enhance electrode performance (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance).
Regarding claim 4, in view of the combination of claim 3 above, Gazzoni appears to teach wherein the length of the non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof (See Fig 3).
Gazzoni/Akter/Wu/Kim discloses substantially all the limitations of the claim(s) except for the explicit teaching that the length of non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the non-inserted length of the conductive fibers of Akter in view of Wu and Kim to provide the non-inserted length at least twice as long as the inserted length, since applicant has not disclosed that the specific ratio of the non-inserted length to the inserted length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a ratio that is less than 2. 
Regarding claim 5, in view of the combination of claim 3 above, Gazzoni further teaches wherein a length of each of the plurality of conductive fibers is 1 mm or shorter ([0022] between 0.5 and 2 mm). 
The combination discloses the invention substantially as claimed above except for the exact disclosure of the conductive fibers being 1 mm or shorter. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the conducive fibers of Gazzoni in view of Akter, Wu, and Kim to use conductive fibers of 1 mm or shorter as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, in view of the combination of claim 3 above, Gazzoni further teaches wherein the fibers have an electric-conductive plated surface of the fiber ([0020], fibers are coated in metal (i.e., electric conductive plated outer surface)).
Gazzoni is silent to the specific shape of the conductive fibers. The combination discloses substantially all the limitations of the claim(s) except for the needle shaped body  It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the fibers with a needle shaped body, since applicant has not disclosed that the needle-shaped body solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any nanowire shape.
Regarding claim 10, in view of the combination of claim 9 above, Gazzoni appears to teach wherein, in the conductive fiber, a length of the inserted portion is smaller than a length of the non-inserted portion (see Figs 2-3).
Gazzoni fails to explicitly teach wherein, in the spraying step, the voltage is adjusted so that a length of the inserted portion of the conductive fiber is smaller than a length of the non-inserted portion thereof.
In related prior art, Kim teaches a similar electrode wherein similar conductive fibers are produced with a longer length to yield a fiber structure with less resistance to enhance the performance of the electrode (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance) via a spraying step utilizing a voltage adjusted so that a length of the inserted portion of the conductive fiber is smaller than a length of the non-inserted portion (Pg 791 left column and second paragraph; adjustment of voltage to a high voltage produces ). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the spraying step Gazoni in view of Akter, Wu and Kim to incorporate the adjustment of voltage to provide longer non-inserted portions to arrive at the method of claim 10. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that longer conductive fibers advantageously provide an electrode with less resistance to enhance electrode performance (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance).
Regarding claim 11, in view of the combination of claim 10 above, Gazzoni appears to teach wherein the lengths of the non-inserted portions of the conductive fibers are twice or more as long as the length of the inserted portion thereof (see Figs 2-3).
Gazzoni/Akter/Wu/Kim discloses substantially all the limitations of the claim(s) except for the explicit teaching that the length of non-inserted portion of the conductive fiber is twice or more as long as the length of the inserted portion thereof. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the spraying step such that the non-inserted length of the conductive fibers of Gazzoni in view of Akter, Wu and Kim to provide the non-inserted length at least twice as long as the inserted length, since applicant has not disclosed that the specific ratio of the non-inserted length to the inserted length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a ratio that is less than 2. 
Regarding claim 12, Gazzoni teaches a raised electrode formed by raising a surface of a sheet material having a stretch property (Figs 2-3, [0018] substrate 2 is elastic and raised via addition of adhesive 6 and fibers 5), comprising: an adhesive layer configured to be stretchable to follow the surface of the sheet material (Fig 3 adhesive 6 [0023] disclosed as elastic); and a plurality of conductive fibers each having an inserted portion (Figs 3 and [0052] fibers 5 have inserted portion), one end of which is inserted into the resin layer  (Fig 3 and [0052], fibers 5 have inserted portion into adhesive 6), wherein the plurality of conductive fibers that are adjacent to one another are electrically in contact with one another at non-inserted portions into the resin layer (see abstract and claim 1 disclosing reciprocal contact of fibers), and the plurality of conductive fibers are formed in the resin layer so as to have such a density as causing electric conductivity of an electrode region of the sheet material in which the plurality of conductive fibers are formed (abstract discloses fibers being “reciprocally in contact with each other, so as to ensure uniform electrical contact over the entire first detection electrode”), wherein, in the plurality of conductive fibers, lengths of the inserted portions are smaller than lengths of the non-inserted portions (Fig 3, length of inserted portion appears to be smaller than lengths of non-inserted portions) wherein the plurality of conductive fibers are inserted into the adhesive layer at an angle inclined with respect to a surface of the resin layer (Fig 3, fibers 5 are inclined from the adhesive 6; Examiner notes the Merriam Webster definition, entry 2b, for inclined is “making an angle with a line or plane” therefore a fiber 5 forming a 90 degree angle with the adhesive 6 can reasonably be interpreted as “inclined” under its broadest reasonable interpretation; furthermore, it is noted Figure 3 shows multiple fibers 5 not having a precisely 90 degree angle relative to adhesive 6 and [0020] disclosing the fibers 5 arranged “substantially orthogonal” to the substrate 2, therefore an angle “substantially orthogonal” is interpreted as not an exact 90 degree angle and thus being inclined with respect to the surface of the resin layer).
Gazzoni fails to explicitly teach wherein the adhesive layer is a resin layer.
In related prior art, Akter teaches a similar electrode wherein a similar adhesive layer is a resin layer (Fig 1, polydopamine is a resin layer on PDMS substrate). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of Gazzoni in view of Akter to incorporate the resin adhesive and corresponding hardening step. Doing so would be obvious to one of ordinary skill in the art as a simple substitution of one well-known adhesive material for another well-known adhesive material to yield the same expected result of providing an adhesive to facilitate attachment of conductive fibers to a substrate material.
Gazzoni fails to explicitly teach wherein the conductive fibers are formed to have in-plane isotropic electric conductivity.
In related prior art, Wu teaches a similar device wherein similar conductive fibers (silver nanowires) are homogenously distributed in a similar resin layer such the fibers have a density causing an in-plane isotropic electric conductivity of an electrode region (Pg 620 conclusion and Pg 619 left column discussing table 1; silver nanowires produce isotropic conductivity better than silver particles). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Akter in view of Wu to incorporate the conductive fibers having such a density to cause in-plane isotropic electrical conductivity to arrive at the device of claim 1. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the use of silver nanowires produce isotropic conductivity to yield the predictable result of an isotropic electrically conductive region capable of being used as an electrode (Akter Pg 1856 and 1858 homogenous AgNWs produce a suitable electrode material; Wu, Pg 620 conclusion and Pg 619 left column discussing table 1; homogenous silver nanowires produce isotropic conductivity better than silver particles).
Gazzoni fails to explicitly teach the length of the inserted portion being smaller than the length of the non-inserted portion.
In related prior art, Kim teaches a similar electrode wherein similar conductive fibers are produced with a longer length to yield a fiber structure with less resistance to enhance the performance of the electrode (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-inserted portions of the conductive fibers of Gazzoni in view of Akter, Wu and Kim to incorporate the longer conductive fibers such that a length of the inserted portion is less than a length of the non-inserted portion to arrive at the device of claim 12. Doing so would be obvious to one of ordinary skill in the art as it is well-known in the art that longer conductive fibers advantageously provide an electrode with less resistance to enhance electrode performance (Pg 789 right column and Fig 1h, fewer junctions with longer nanowires yield less resistance). 
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.
Applicant argues the amendments to independent claims 1, 8, and 12 reciting “wherein the plurality of conductive fibers are inserted into the resin layer at an angle inclined with respect to a surface of the resin layer” overcomes the prior art of record, specifically the Gazzoni reference. The Applicant argues “Gazzoni discloses that the fibers 5 are inserted into the adhesive layer 6 along the Z-axis orthogonal to an upper surface of the substrate” on page 6 of the remarks and cites Figure 2 and para. [0020] of Gazzoni. The Examiner disagrees with these interpretations of Gazzoni and of the word “inclined”. It is noted that there is no special definition of the word “inclined” found in the applicant’s specification, and thus “inclined” must be given its broadest reasonable interpretation consistent with the ordinary and customary meaning of the term and consistent with the specification. Examiner does not find any use of the word “inclined” or any of its variants that would prevent a 90 degree angle from being reasonably interpreted as inclined. In fact, paragraph [0033] of the applicant’s PGPub No 2019/0380606 states: 
“the number of the conductive fibers 3 per unit area and the inclination from the base member 1 (an angle made from the main surface of the base member 1) are set in accordance with the fiber diameter and the fiber length.”
The above disclosure in the applicant’s specification suggests that an inclination of the fibers 3 is simply any angle made by the fibers 3 with respect to the base member 1, and is not limited to only a non-orthogonal angle or an angle less than 90 degrees. Furthermore, the examiner notes the Merriam-Webster definition entry 2b for “inclined” is “making an angle with a line or plane”. Therefore, the Examiner is of the position that the broadest reasonable interpretation of the word “inclined” in light of the specification and customary meaning of the word is any non-zero angle formed with respect to a line, plane, or any other reference point.
Finally, as noted above, the applicant cites para. [0020] of Gazzoni and alleges that the fibers 5 are inserted “orthogonally” to the substrate and therefore do not teach an angle inclined as claimed. However, assuming in arguendo that an orthogonal or 90 degree angle is interpreted to be not-inclined, then the Examiner notes para. [0020] of Gazzoni as cited by the Applicant explicitly discloses (emphasis added): “the fibres 5 are arranged in a direction substantially orthogonal to the substrate 2”. This disclosure supports the embodiment that the fibers are not precisely and uniformly inserted at 90 degree angles with respect to the adhesive and are simply about 90 degrees. Figure 3, disclosed as an enlarged portion of Figure 2 in [0014], shows numerous fibers 5 having insertion angles into the adhesive 6 that deviate from a 90 degree angle. Therefore, the Examiner is of the position that the fibers of Gazzoni are inserted at an angle inclined with respect to a surface of the resin layer. As such, these arguments are unpersuasive for each of claims 1-12 for all of the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794